DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT AND ASSIGNMENT OF
PRODUCTION

(THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS)

FROM

LUCAS ENERGY, INC.
(Mortgagor and Debtor)

TO

Kenneth R. Batson, III, Trustee
for the benefit of

AMEGY BANK NATIONAL ASSOCIATION,
AS AGENT AND COLLATERAL AGENT

(Mortgagee and Secured Party)


October 8, 2008

For purposes of filing this Deed of Trust as a financing statement, the mailing
address of Mortgagor is 3000 Richmond Street, Suite 400, Houston, Texas 77098,
Attn: W. A. Sikora, President and Chief Executive Officer, and the mailing
address of Mortgagee is 4400 Post Oak Parkway, 4th Floor, Houston, Texas 77027,
Attn: Energy Lending Dept.

***********************************

This instrument, prepared by David G. Dunlap, Jackson Walker L.L.P., 1401
McKinney Street, Suite 1900, Houston, Texas 77010, (713) 752-4200, contains
after-acquired property provisions and covers future advances and proceeds to
the fullest extent allowed by applicable law.


ATTENTION OF RECORDING OFFICER: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code. This instrument creates a lien on
rights in or relating to lands of Mortgagor which are described in Exhibit A
hereto or in documents described in Exhibit A.


RECORDED DOCUMENT SHOULD BE RETURNED TO:

JACKSON WALKER L.L.P.
1401 McKinney Street, Suite 1900
Houston, Texas 77010
Attn: Donna Gatliff

1

--------------------------------------------------------------------------------

     DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT AND ASSIGNMENT OF
PRODUCTION

(THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS)

     This Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production (this “Deed of Trust”) is executed pursuant to that certain Credit
Agreement dated October 8, 2008 by and among LUCAS ENERGY, INC., a Nevada
corporation (“Mortgagor”), AMEGY BANK NATIONAL ASSOCIATION, a national banking
association (“Amegy”), in its capacity as Agent for the lenders party thereto
and certain other parties under certain circumstances, and the lenders party
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

W I T N E S S E T H:

     Mortgagor, acting herein by and through its proper officer, who has
heretofore been duly authorized, and with its principal office at 3000 Richmond
Street, Suite 400, Houston, Texas 77098, and the mailing address for which is
3000 Richmond Street, Suite 400, Houston, Texas 77098, Attn: W. A. Sikora,
President and Chief Executive Officer, and Amegy, in its capacity as agent for
the lenders party to the Credit Agreement and certain other parties under
certain circumstances under the terms of the Credit Agreement, and, in such
capacity, as collateral agent for any additional Secured Creditors (in such
capacities, “Mortgagee”), the mailing address for which for purposes hereof is
4400 Post Oak Parkway, 4th Floor, Houston, Texas 77027, Attn: Energy Lending
Dept., hereby agree as follows:

ARTICLE 1
GRANT

     1.1 Lien. Mortgagor, for valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the debt and trust hereinafter
mentioned, has granted, bargained, sold, conveyed, transferred and assigned, and
by these presents does grant, bargain, sell, convey, transfer and assign, to
Kenneth R. Batson, Trustee, whose address is 4400 Post Oak Parkway, 4th Floor,
Houston, Texas 77027, Attn: Energy Lending Dept., and his successors and
substitutes in trust, as hereinafter provided (the “Trustee”), for the benefit
of Mortgagee the following described Property:

     (a) all right, title, and interest, whether now owned and existing or
hereafter acquired or arising, of Mortgagor in and to the leases, rights-of-way,
easements, or other documents described in Exhibit A attached hereto and
incorporated herein for all purposes, and all renewals and extensions thereof
and all new leases, rights-of-way, easements, or other documents (i) in which an
interest is acquired by Mortgagor after the termination or expiration of any
lease, right-

2

--------------------------------------------------------------------------------

of-way, easement, or other document described in Exhibit A, and (ii) that covers
all or any part of the Property described in and covered by such terminated or
expired lease, right-of-way, easement, or other document, to the extent, and
only to the extent, such new leases, rights-of-way, easements, or other
documents may cover such Property (all of the foregoing in this subsection (a)
being the “Leases”);

     (b) all right, title, and interest, whether now owned and existing or
hereafter acquired or arising, of Mortgagor in and to the lands subject to the
Leases or otherwise described in Exhibit A (the “Lands”), including, without
limitation, the oil, gas, mineral, and leasehold estates in and to the Lands;

     (c) all right, title, and interest, whether now owned and existing or
hereafter acquired or arising, of Mortgagor in and to any of the oil, gas, and
minerals in, on, or under the Lands, including, without limitation, all
contractual rights, fee interests, leasehold interests, overriding royalty
interests, non-participating royalty interests, mineral interests, production
payments, net profits interests, or any other interest measured by or payable
out of production of oil, gas, or other minerals from the Leases and/or Lands;

     (d) all of the foregoing interests of Mortgagor as such interests may be
enlarged by the discharge of any payments out of production or by the removal of
any charges or encumbrances;

     (e) all right, title, and interest, whether now owned and existing or
hereafter acquired or arising, of Mortgagor in, to, and under or derived from
any present or future operating, farmout, bidding, pooling, unitization, and
communitization agreements, assignments, and subleases, whether or not described
in Exhibit A, to the extent, and only to the extent, that such agreements,
assignments, and subleases cover or include any right, title, and interest,
whether now owned and existing or hereafter acquired or arising, of Mortgagor in
and to all or any portion of the Leases and/or the Lands, and all units created
by any such pooling, unitization, and communitization agreements and all units
formed under orders, regulations, rules, or other official acts of any
Governmental Authority having jurisdiction, to the extent and only to the extent
that such units cover or include all or any portion of the Leases and/or the
Lands;

     (f) all right, title, and interest, whether now owned and existing or
hereafter acquired or arising, of Mortgagor in, to, and under or derived from
all presently existing and future advance payment agreements, oil, casinghead
gas, and gas sales, exchange, and processing contracts and agreements,
including, without limitation, those contracts and agreements that are described
in Exhibit A, to the extent, and only to the extent, those contracts and
agreements cover or include all or any portion of the Leases and/or the Lands;
and

     (g) all right, title, and interest, whether now owned and existing or
hereafter acquired or arising, of Mortgagor in, to, and under or derived from
all existing and future permits, licenses, easements, and similar rights and
privileges that relate to or are appurtenant to any of the Leases and/or the
Lands.

- 2 -

--------------------------------------------------------------------------------

     1.2 Security Interest. Mortgagor, for the same consideration, hereby grants
to Mortgagee a continuing security interest in all right, title, and interest,
whether now owned and existing or hereafter acquired or arising, of Mortgagor in
and to all improvements and all personal Property of any kind or character
defined in and subject to the provisions of the Uniform Commercial Code (the
“UCC”), including, but not limited to, substitutions and replacements for,
accessions to, and the proceeds and products from any and all of such
improvements and personal Property, as well as any and all “as-extracted
collateral,” as such term is defined in the UCC, whether now owned and existing
or hereafter acquired or arising, and situated on any of the Leases and/or the
Lands, including, but not limited to, pipe, casing, tubing, rods, storage tanks,
boilers, loading racks, pumps, foundations, warehouses, and all other personal
Property and equipment of every kind and character upon, incident, appurtenant,
or belonging to and used in connection with the interest of Mortgagor, whether
now owned and existing or hereafter acquired or arising, in the Lands and/or the
Leases, including, but not limited to, goods that are or are to become fixtures
related to such Property and all oil, gas, and other minerals produced or to be
produced to the account of Mortgagor from the Leases and/or the Lands and all
accounts receivable, general intangibles, and contract rights of Mortgagor in
connection with the Lands and/or the Leases, including, but not limited to, oil,
gas and other minerals and accounts resulting from the sale thereof arising at
any wellhead or minehead located on the Leases and/or the Lands (the Lands, the
Leases, and the real and personal Property interests described in Section 1.1,
this Section 1.2, Section 1.4 and Section 7.7, and all proceeds, products,
substitutions, and exchanges thereof, being the “Mortgaged Property”).

     1.3 Assignment of Security. Mortgagor, for the same consideration, hereby
grants to Mortgagee any and all rights of Mortgagor to Liens securing payment of
proceeds from the sale of production from the Mortgaged Property, including, but
not limited to, those Liens provided for in TEX. BUS. & COM. CODE ANN. §9.343
(Vernon Supp. 2003), as amended from time to time.

     1.4 After-Acquired Property. Mortgagor, for the same consideration, hereby
grants, bargains, sells, conveys, transfers, and assigns to the Trustee or
grants to Mortgagee a continuing security interest in, as the case may be, all
additional right, title, or interest which Mortgagor may hereafter acquire or
become entitled to in the interests, Properties, Lands, Leases, and premises
aforesaid, and in the oil, gas, or other minerals in and under or produced from
or attributable to any of the Lands or Leases, which additional right, title,
and interest, when acquired, shall constitute “Mortgaged Property,” the same as
if expressly described and conveyed herein.

     1.5 Habendum. TO HAVE AND TO HOLD all and singular the Mortgaged Property
and all other Property which, by the terms hereof, has or may hereafter become
subject to the Liens of this Deed of Trust, together with all rights,
hereditaments, and appurtenances in anywise belonging thereto, to the Trustee or
Mortgagee, as the case may be, or the successors or assigns of either of them
forever.

- 3 -

--------------------------------------------------------------------------------

ARTICLE 2
INDEBTEDNESS SECURED

     This conveyance is made, IN TRUST, HOWEVER, to secure and enforce the
payment of the following indebtedness, obligations, and liabilities, together
with any renewals, extensions, or modifications thereof:

     2.1 Specific Obligations. The Obligations, including, without limitation,
the indebtedness evidenced by the Credit Agreement and the Notes executed by
Mortgagor to the order of the Lenders in the aggregate face amount of up to ONE
HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000.00), bearing interest and
payable as therein provided or as provided in the Credit Agreement, with the
last of the Obligations under the Credit Agreement and the other Loan Documents
to mature on the Commitment Termination Date and all obligations of Mortgagor
under Commodity Hedge Agreements or Interest Rate Hedge Agreements with Secured
Third Party Hedge Counterparties.

     2.2 Revolving Line of Credit. This Deed of Trust is intended to secure a
revolving credit line. If intermediate paydowns by Mortgagor reduce Mortgagor’s
outstanding indebtedness under the Notes and the other Loan Documents to zero,
it is intended that the Liens created under this Deed of Trust shall remain in
full force and effect to secure subsequent advances.

     2.3 Indebtedness The word “Indebtedness” wherever used in this Deed of
Trust shall refer to all present and future debts, obligations, and liabilities
described or referred to in this Article II, subject, however, to the
limitations provided hereinabove in this Article II.


ARTICLE 3
WARRANTIES

     3.1 Warranty of Title. Mortgagor hereby binds itself, its legal
representatives, successors, and assigns, to warrant and forever defend all and
singular the Mortgaged Property to the Trustee and the successors and assigns of
the Trustee forever against every Person whomsoever lawfully claiming or to
claim the same or any part thereof. Notwithstanding that this Deed of Trust
covers all of the right, title, and interest, whether now owned and existing or
hereafter acquired or arising, of Mortgagor in and to the Mortgaged Property,
Mortgagor, for itself, its legal representatives, successors, and assigns,
further covenants, represents, and warrants that Mortgagor has good and
indefeasible title to the Mortgaged Property and that the interests of Mortgagor
in and to the Leases and/or Lands described in Exhibit A are not greater than
the working interest nor less than the net revenue interest, overriding royalty
interest, net profit interest, production payment interest, royalty interest, or
other interest payable out of or measured by production set forth in connection
with each oil and gas well described in Exhibit A. In the event Mortgagor owns
any other or greater interest, such additional interest is nonetheless included
in, covered by, and subject to the Liens created by this Deed of Trust.

     3.2 Additional Warranties. Mortgagor, for itself, its legal
representatives, successors, and assigns, covenants, represents, and warrants
that:


- 4 -

--------------------------------------------------------------------------------

     (a) Leases in Effect. All of the Leases specifically described in Exhibit A
are in full force and effect. All covenants, express or implied, in respect of
the Leases specifically described in Exhibit A, or of any assignment of any of
such Leases, which may affect the validity of any of such Leases, have been
performed in all material respects insofar as such Leases pertain to the Lands.

     (b) Interests Free of Liens. The interests of Mortgagor in the Mortgaged
Property are free and clear of all Liens other than Permitted Liens. All gross
production taxes and all taxes as to which non-payment could result in a Lien,
other than a Permitted Lien, against any of the Mortgaged Property have been
paid.


ARTICLE 4
COVENANTS OF MORTGAGOR

     In consideration of the Indebtedness, Mortgagor, for itself, its legal
representatives, successors, and assigns, covenants and agrees as follows:

     4.1 Maintenance of Leases. Mortgagor will keep and continue all the Leases,
estates, and interests herein described and all contracts and agreements
relating thereto in full force and effect in accordance with the terms thereof
and will not permit the same to lapse or otherwise become impaired for failure
to comply with the obligations thereof, whether express or implied. In this
connection, Mortgagor shall not release any of the Leases without the prior
written consent of Mortgagee.

     4.2 Maintenance of Property. Mortgagor will, or, to the extent the right or
obligation to do so rests with another Person, exercise its reasonable
commercial efforts to cause such Person to, keep and maintain all improvements,
personal Property, and equipment now or hereafter situated on the Lands and
constituting a portion of the Mortgaged Property and used or obtained in
connection therewith in good repair and condition, ordinary wear and tear
excepted, and will not tear down or remove the same or permit the same to be
torn down or removed without the prior consent of Mortgagee, except in the usual
course of operations as may be required for replacement when otherwise in
compliance with the provisions of this Deed of Trust and the other Loan
Documents.

     4.3 Pooling or Unitization. Mortgagor may, without the prior written
consent of Mortgagee and so long as there exists no Event of Default under this
Deed of Trust (as provided in Section 5.2 hereof), pool or unitize all or any
part of the Mortgaged Property where the pooling or unitization would be, in the
reasonable judgment of Mortgagor, advisable. Immediately after the formation of
any pool or unit in accordance herewith, Mortgagor will furnish to Mortgagee a
conformed copy of the pooling agreement, declaration of pooling, or other
instrument creating the pool or unit. The interest of Mortgagor included in any
pool or unit attributable to the Mortgaged Property or any part thereof shall
become a part of the Mortgaged Property and shall be subject to the Liens hereof
in the same manner and with the same effect as though the pool or unit and the
interest of Mortgagor therein were specifically described in Exhibit A.

- 5 -

--------------------------------------------------------------------------------

     4.4 Operation of Mortgaged Property. Mortgagor will operate or, to the
extent that the right of operation is vested in others, will exercise its best
efforts to require the operator to operate the Mortgaged Property and all wells
now or hereafter located thereon continuously and in a prudent and workmanlike
manner in accordance with the best usage of the field and in accordance with
industry standards, provided, that such operation shall in all events be in
accordance with all applicable Requirements of Law. Mortgagor will comply with
all terms and conditions of the Leases and each assignment or contract
obligating Mortgagor in any way with respect to the Mortgaged Property; but
nothing herein shall be construed to empower Mortgagor to bind the Trustee or
Mortgagee to any contract or obligation or render the Trustee or Mortgagee in
any way responsible or liable for bills or obligations incurred by Mortgagor.

     4.5 Payment of Operating Expenses. Mortgagor agrees to promptly pay all
bills for labor and materials incurred in the operation of the Mortgaged
Property and will promptly pay its share of all costs and expenses incurred
under any joint operating agreement affecting the Mortgaged Property or any
portion thereof; will furnish Mortgagee, as and when requested, full information
as to the status of any joint account maintained with others under any such
operating agreement; will not take any action to incur any liability or Lien
thereunder; and will not enter into any new operating agreement or any amendment
of any existing operating agreement affecting the Mortgaged Property without the
prior written consent of Mortgagee. Furthermore, following the occurrence of an
Event of Default, Mortgagor will not consent or agree to participate in any
proposed operation under any existing operating agreement affecting the
Mortgaged Property unless Mortgagor obtains the prior written consent of
Mortgagee and, if requested by Mortgagee, deposits with the operator or
Mortgagee, where Mortgagor is a non-operator, or with Mortgagee, where Mortgagor
is an operator, Mortgagor’s share of the estimated cost of the proposed
operation prior to electing to participate in the operation. To the extent that
Mortgagor is unable to consent to any proposed operation with respect to any of
the Mortgaged Property, prior to electing not to participate in the proposed
operation, Mortgagor will use its best efforts, to the extent practicable and to
the extent allowed to do so under the relevant operating agreement or other
applicable contract, to farmout to others acceptable to Mortgagee, on the best
terms obtainable and acceptable to Mortgagee, the interest or relevant portion
of the interest of Mortgagor in the proposed operation.

     4.6 Access to Mortgaged Property. Mortgagor will permit Mortgagee and its
accredited agents, representatives, attorneys and employees, at the expense of
Mortgagor, at all reasonable times to go upon, examine, inspect, conduct
environmental audits and other testing of, and remain on, the Mortgaged
Property, and to go upon the derrick floor of any well at any time drilled or
being drilled thereon, and will furnish Mortgagee, upon request, all pertinent
information regarding the development and operation of the Mortgaged Property.

     4.7 Waivers. Mortgagor hereby expressly waives, to the full extent
permitted by applicable law, any and all rights or privileges of marshalling of
assets, sale in inverse order of alienation, notices, appraisements, redemption,
and any prerequisite in the event of foreclosure of the Liens created herein.
Mortgagee at all times shall have the right to release any part of the Mortgaged
Property now or hereafter subject to the Liens of this Deed of Trust, any part
of the proceeds of production or other income herein or hereafter assigned or
pledged, or any other

- 6 -

--------------------------------------------------------------------------------

security it now has or may hereafter have securing the Indebtedness, without
releasing any other part of the Mortgaged Property, proceeds, or income, and
without affecting the Liens hereof as to the part or parts of the Mortgaged
Property, proceeds, or income not so released or the right to receive future
proceeds and income.

     4.8 Compliance with Laws. Mortgagor will comply with all Requirements of
Law applicable to the Mortgaged Property and the operations conducted thereon,
including, without limitation, the Natural Gas Policy Act of 1978, as amended,
and Environmental Laws; and, subject to the foregoing limitation, cause all
employees, crew members, agents, contractors, subcontractors, and future lessees
(pursuant to appropriate lease provisions) of Mortgagor, while such Persons are
acting within the scope of their relationship with Mortgagor, to comply with all
such Requirements of Law as may be necessary or appropriate to enable Mortgagor
to so comply.

     4.9 HAZARDOUS SUBSTANCES INDEMNIFICATION. MORTGAGOR HEREBY INDEMNIFIES AND
HOLDS MORTGAGEE AND ITS SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT, AND AFFILIATES AND THE TRUSTEE (EACH OF THE FOREGOING AN
“INDEMNITEE”) HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES,
LIABILITIES, FINES, PENALTIES, CHARGES, ADMINISTRATIVE AND JUDICIAL PROCEEDINGS
AND ORDERS, JUDGMENTS, REMEDIAL ACTIONS, REQUIREMENTS AND ENFORCEMENT ACTIONS OF
ANY KIND, AND ALL COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES), ARISING DIRECTLY
OR INDIRECTLY, IN WHOLE OR IN PART, FROM (A) THE PRESENCE OF ANY HAZARDOUS
SUBSTANCES ON, UNDER, OR FROM ANY MORTGAGED PROPERTY, WHETHER PRIOR TO OR DURING
THE TERM HEREOF, (B) ANY ACTIVITY CARRIED ON OR UNDERTAKEN ON OR OFF ANY
MORTGAGED PROPERTY, WHETHER PRIOR TO OR DURING THE TERM HEREOF, AND WHETHER BY
MORTGAGOR OR ANY PREDECESSOR IN TITLE, EMPLOYEE, AGENT, CONTRACTOR, OR
SUBCONTRACTOR OF MORTGAGOR OR ANY OTHER PERSON AT ANY TIME OCCUPYING OR PRESENT
ON ANY MORTGAGED PROPERTY, IN CONNECTION WITH THE HANDLING, TREATMENT, REMOVAL,
STORAGE, DECONTAMINATION, CLEANUP, TRANSPORTATION, OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY TIME LOCATED OR PRESENT ON OR UNDER SUCH PROPERTY, (C) ANY
RESIDUAL CONTAMINATION ON OR UNDER ANY MORTGAGED PROPERTY, (D) ANY CONTAMINATION
OF ANY MORTGAGED PROPERTY OR NATURAL RESOURCES ARISING IN CONNECTION WITH THE
GENERATION, USE, HANDLING, STORAGE, TRANSPORTATION OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCES BY MORTGAGOR OR ANY EMPLOYEE, AGENT, CONTRACTOR, OR SUBCONTRACTOR OF
MORTGAGOR WHILE SUCH PERSONS ARE ACTING WITHIN THE SCOPE OF THEIR RELATIONSHIP
WITH MORTGAGOR, IRRESPECTIVE OF WHETHER ANY OF SUCH ACTIVITIES WERE OR WILL BE
UNDERTAKEN IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW, OR (E) THE
PERFORMANCE AND ENFORCEMENT OF THIS DEED OF TRUST OR ANY OTHER ACT OR OMISSION
IN CONNECTION WITH OR RELATED TO THIS DEED OF TRUST OR THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING IN THIS
SECTION 4.9 ARISING FROM NEGLIGENCE, WHETHER SOLE OR CONCURRENT, ON THE PART OF
ANY SUCH INDEMNITEE; WITH THE FOREGOING INDEMNITY SURVIVING SATISFACTION OF THE
INDEBTEDNESS, THE TERMINATION OF THE CREDIT AGREEMENT, AND THE RELEASE OF THE

- 7 -

LIENS CREATED HEREBY. All amounts due under this Section 4.9 shall be payable on
written demand therefor.

     4.10 Site Assessments. Mortgagee at any time and from time to time, either
prior to or after the occurrence of an Event of Default, may contract at the
risk and expense of Mortgagor, for the services of Persons (the “Site
Reviewers”) to perform environmental site assessments and other tests (“Site
Assessments”) on all or any portion of the Mortgaged Property for the purpose of
determining whether any environmental condition exists on any Mortgaged Property
which could reasonably be expected to result in any liability, cost, or expense
to Mortgagee or any owner, occupier, or operator of such Mortgaged Property. The
Site Assessments may be performed at any time or times, upon reasonable notice,
and under reasonable conditions established by Mortgagor which do not impede the
performance of the Site Assessments. The Site Reviewers are hereby authorized to
enter upon all or any portion of the Mortgaged Property for such purposes. The
Site Reviewers are further authorized to perform both above and below the ground
testing for environmental damage or the presence of Hazardous Substances on the
Mortgaged Property and such other tests on the Mortgaged Property as may be
necessary to conduct the Site Assessments in the reasonable opinion of the Site
Reviewers. Mortgagor will supply to the Site Reviewers such historical and
operational information regarding the Mortgaged Property as may be reasonably
requested by the Site Reviewers to facilitate the Site Assessments and will make
available for meetings with the Site Reviewers appropriate personnel having
knowledge of such matters. The cost of performing all Site Assessments shall be
paid by Mortgagor upon demand of Mortgagee and any such obligations shall be
Indebtedness secured by this Deed of Trust.

     4.11 Performance of Gas Contracts. The Mortgagor will perform and observe
in all material respects all of its obligations under each contract relating to
the sale of gas produced from or attributable to the Mortgaged Property and will
not, except in good faith and as the result of arm's length negotiations and
with prior written notice to the Mortgagee, change, modify, amend or waive any
of the terms or provisions of any such contract or take any other action which
would release any other party from its obligations or liabilities under any such
contract.

     4.12 Condemnation or Other Taking. Should the Mortgaged Property or any
part thereof become the subject of any public condemnation proceeding or similar
action, Mortgagee shall be entitled at its option to appear in and prosecute, in
its own name, any action or proceeding, or to make any compromise or settlement
in connection with such condemnation proceeding or similar action. All
compensation, awards, damages, proceeds and any other payment or relief in any
condemnation proceeding or similar action are hereby assigned to Mortgagee, and,
subject to any provision of the Credit Agreement to the contrary, Mortgagee may,
after deducting therefrom all its expenses, including, without limitation,
attorneys’ fees, release any monies so received by it to Mortgagor or apply the
same on any Indebtedness secured hereby in such order and such manner as
Mortgagee, in its discretion, may elect.

     4.13 Covenants Running with the Land. All covenants and agreements herein
contained shall constitute covenants running with the Land.

- 8 -

--------------------------------------------------------------------------------

ARTICLE 5
DEFEASANCE, FORECLOSURE
AND OTHER REMEDIES

     5.1 Defeasance. Should the Indebtedness be paid, as the same becomes due
and payable, and should Mortgagor duly observe and perform all of the covenants,
conditions, and agreements herein and in all other Loan Documents provided to be
observed and performed by Mortgagor, then the conveyance of the Mortgaged
Property shall become of no further force and effect, and, at the request and
expense of Mortgagor, the Liens granted hereunder shall be released, without
recourse or warranty; otherwise, it shall remain in full force and effect.

     5.2 Events of Default. The occurrence of any Event of Default under the
Credit Agreement, any default by Mortgagor under any relevant Commodity Hedge
Agreement or Interest Rate Hedge Agreement or the sale of any Mortgaged Property
(other than the sale of hydrocarbons permitted by the Credit Agreement and other
sales permitted by the Credit Agreement) without the prior written consent of
Mortgagee shall constitute an Event of Default under this Deed of Trust.

     5.3 Acceleration and Exercise of Power of Sale. (a) Upon the occurrence of
an Event of Default specified in Sections 7.1(f) or 7.1(g) of the Credit
Agreement, the aggregate principal amount of all Indebtedness then outstanding
and all interest accrued thereon shall automatically become immediately due and
payable, without presentment, demand, protest, notice of protest, default or
dishonor, notice of intent to accelerate maturity, notice of acceleration of
maturity, or other notice of any kind, all of which are hereby expressly waived
by Mortgagor to the full extent permitted by applicable law. Upon the occurrence
of any other Event of Default, Mortgagee may declare the aggregate principal
amount of all Indebtedness then outstanding and all interest accrued thereon
immediately due and payable, whereupon the same shall become immediately due and
payable without presentment, demand, protest, notice of protest, default or
dishonor, notice of intent to accelerate maturity, notice of acceleration of
maturity, or other notice of any kind, all of which are hereby expressly waived
by Mortgagor to the full extent permitted by applicable law.

     (b) Upon the occurrence of any Event of Default or at any time thereafter
while the Indebtedness or any part thereof remains unpaid, it shall be the duty
of the Trustee, on request of Mortgagee (which request is hereby presumed), to
enforce this Trust. In such regard, it shall be the duty of the Trustee, after
advertising the time and place of the sale for at least 21 days prior to the day
of sale, by posting or causing to be posted a written or printed notice thereof
at the courthouse door and by filing a copy of such notice in the office of the
county clerk of each county in which the Mortgaged Property or any part thereof
may be situated, and serving written notice of the proposed sale on each debtor
obligated to pay the Indebtedness according to the records of Mortgagee, by
postage prepaid, certified United States mail, at the most recent address for
such debtor as shown by the records of Mortgagee, at least 21 days prior to the
day of sale, to sell the Mortgaged Property, either as a whole or in parcels, as
the Trustee may deem proper, at public venue at the courthouse of the county in
which the Mortgaged Property or any part thereof may be situated (and being the
county designated in the notice of sale) on the first Tuesday of any month
between the hours of 10:00 a.m. and 4:00 p.m., to the highest bidder for cash,
and

- 9 -

--------------------------------------------------------------------------------

after such sale to execute and deliver to the purchaser or purchasers good and
sufficient deeds and assignments, conveying such Property so sold to the
purchaser or purchasers with general warranty of title made on behalf of
Mortgagor. The Trustee, or his successor or substitute, is hereby authorized and
empowered to appoint any one or more Persons as his attorneys-in-fact or agents
to act as the Trustee under him and in his name, place and stead, such
appointment to be evidenced by a written instrument executed by the Trustee, or
his successor or substitute, to perform any one or more act or acts necessary or
incident to any sale under the power of sale hereunder, including, without
limitation, the posting and filing of any notices, the conduct of the sale and
the execution and delivery of any instruments conveying the Mortgaged Property
as a result of the sale, but in the name and on behalf of the Trustee, or his
successor or substitute; and all acts done or performed by such
attorneys-in-fact or agents shall be valid, lawful and binding as if done or
performed by the Trustee, or his successor or substitute. No single sale or
series of sales by the Trustee shall extinguish the Liens or exhaust the power
of sale hereunder except with respect to the items of Property sold, but such
Liens and power shall exist for so long as and may be exercised in any manner by
law or as herein provided as often as the circumstances require to give
Mortgagee full relief hereunder. The purchaser at any such sale shall not
assume, nor shall the heirs, legal representatives, successors or assigns of
such purchaser, be deemed to have assumed, by reason of the acquisition of
Property or rights mortgaged hereunder, any liability or obligation of any
owner, lessee or operator of the Mortgaged Property, or any part thereof,
arising by reason of any occurrence taking place prior to such sale. It shall
not be necessary to have present, or to exhibit at any such sale, any of the
personal Property subject to the Liens hereof.

     5.4 Rights as Secured Party. Upon the occurrence of any Event of Default,
Mortgagee shall be entitled to all of the rights, powers, and remedies afforded
a secured party by the UCC with respect to the personal Property, as-extracted
collateral and fixtures in which Mortgagee has been granted a security interest
hereby, or Mortgagee may proceed in accordance with the provisions hereof as to
both the real and personal Property covered hereby.

     5.5 Application of Proceeds of Sale. The Trustee is authorized to receive
the proceeds of any sale of any of the Mortgaged Property and apply the same as
follows:

FIRST: to the payment of all costs and expenses incident to the enforcement of
this Deed of Trust, including, but not limited to, a fee to the Trustee, if
required by the Trustee;

SECOND: to any and all Indebtedness then hereby secured, application to be made
in such order and in such manner as Mortgagee may, in its discretion, elect;

THIRD: the balance, if any, to Mortgagor or its successors or assigns;

provided, however, if applicable law requires such proceeds to be paid or
applied in a manner other than as set forth above in this Section 5.5, then such
proceeds shall be paid or applied in accordance with such applicable law.

- 10 -

--------------------------------------------------------------------------------

     5.6 Substitute Trustee. In the event of the death of the Trustee, or his
removal from the State of Texas, or his failure, refusal, or inability for any
reason to make any such sale or to perform any of the trusts herein declared, or
at any time, whether with or without cause, Mortgagee may appoint, in writing, a
substitute trustee who shall thereupon succeed to all the estates, rights,
powers, and trusts herein granted to and vested in the Trustee. In the same
events as first above stated, and in the same manner, successive substitute
Trustees may thereafter be appointed.

     5.7 Statements by Trustee. It is agreed that in any deed or deeds given by
the Trustee any and all statements of fact or other recitals therein made as to
the identity of the holder or holders of the Indebtedness, or as to default in
the payments thereof or any part thereof, or as to the breach of any covenants
herein contained, or as to the request to sell, notice of sale, time, place,
terms and manner of sale, and receipt, application, and distribution of the
money realized therefrom, or as to the due and proper appointment of a
substitute Trustee, and, without being limited by the foregoing, as to any other
or additional act or thing having been done by Mortgagee or the Trustee, shall
be taken by all courts of law and equity as prima facie evidence that the
statements or recitals state facts and are without further question to be so
accepted. Mortgagor does hereby ratify and confirm any and all acts that the
Trustee may lawfully do in the premises by virtue of the terms and conditions of
this Deed of Trust.

     5.8 Suit to Collect and Foreclose. Mortgagee, at its election, or the
Trustee, upon written request of Mortgagee, may proceed by suit or suits, at law
or in equity, to enforce the payment of the Indebtedness in accordance with the
terms hereof and of the notes, guaranties, or other documents evidencing it, and
to foreclose the Liens of this Deed of Trust as against all or any portion of
the Mortgaged Property and to have such Property sold under the judgment or
decree of a court of competent jurisdiction.

     5.9 Mortgagee or Trustee as Purchaser. Mortgagee or the Trustee may be a
purchaser of all or any portion of the Mortgaged Property at any sale thereof,
whether such sale be under the power of sale hereinabove vested in the Trustee,
upon any other foreclosure of the Liens hereof, or otherwise. Mortgagee or the
Trustee so purchasing shall, upon any such purchase, acquire title to the
Mortgaged Property so purchased, free of the Liens of this Deed of Trust and
free of all rights of redemption in Mortgagor.

     5.10 Entry and Operation. Upon the occurrence of any Event of Default, then
in each and every such case and in addition to the other rights and remedies
hereunder, the Trustee or Mortgagee, whether or not the Indebtedness shall have
become due and payable, may, but shall not be obligated to, enter into and upon
and take possession of all or any portion of the Mortgaged Property and may
exclude Mortgagor, its agents and servants wholly therefrom and have, hold, use,
operate, manage, and control all or any portion of the Mortgaged Property and
produce the oil, gas, and other minerals therefrom and market the same, all at
the sole risk and expense of Mortgagor and at the expense of the Mortgaged
Property, applying the net proceeds so derived, first, to the cost of
maintenance and operation of such Mortgaged Property; second, to the payment of
the Indebtedness, application to be made in such order and in such manner as
Mortgagee, in its discretion, may elect; and the balance thereof, if any, shall
be paid to Mortgagor. Upon such payment of all such costs and Indebtedness, the
Mortgaged Property

- 11 -

--------------------------------------------------------------------------------

shall be returned to Mortgagor in its then condition, and neither the Trustee
nor Mortgagee shall be liable to Mortgagor for any damage or injury to the
Mortgaged Property except such as may be caused through the fraud or willful
misconduct of the Trustee or Mortgagee, as the case may be.

     5.11 Power of Attorney to Mortgagee. Mortgagor does hereby designate
Mortgagee as the agent of Mortgagor to act in the name, place, and stead of
Mortgagor in the exercise of each and every remedy set forth herein and in
conducting any and all operations and taking any and all action reasonably
necessary to do so, recognizing such agency in favor of Mortgagee to be coupled
with the interests of Mortgagee under this Deed of Trust and, thus, irrevocable
so long as this Deed of Trust is in force and effect.

     5.12 Remedies Cumulative and Non-Exclusive. The rights of entry, sale, or
suit, as hereinabove or hereinafter conferred, are cumulative of all other
rights and remedies herein or by law or in equity provided, and shall not be
deemed to deprive Mortgagee or the Trustee of any such other legal or equitable
rights or remedies, by judicial proceedings or otherwise, appropriate to enforce
the conditions, covenants, and terms of this Deed of Trust and the other Loan
Documents. The employment of any remedy hereunder or otherwise shall not prevent
the concurrent or subsequent employment of any other appropriate remedy or
remedies.


ARTICLE 6
ASSIGNMENT OF PRODUCTION

     6.1 Assignment. In addition to the conveyance to the Trustee herein made,
Mortgagor does hereby transfer, assign, deliver and convey unto Mortgagee, its
successors and assigns, all of the oil, gas, and other minerals produced, saved,
or sold from the Mortgaged Property and attributable to the interests of
Mortgagor therein subsequent to 7:00 a.m. on the effective date of this Deed of
Trust, together with the proceeds of any sale thereof. Mortgagor hereby directs
any purchaser now or hereafter taking any production from the Mortgaged
Property, upon written request of Mortgagee or written direction of Mortgagor,
to pay to Mortgagee such proceeds derived from the sale thereof and to continue
to make payments directly to Mortgagee until notified in writing by Mortgagee to
discontinue the same. The purchaser of any such production shall not be required
to see to the application of the proceeds thereof by Mortgagee, and payment made
to Mortgagee shall be binding and conclusive as between such purchaser and
Mortgagor. Mortgagor further agrees to perform all such acts and to execute all
such further assignments, transfer and division orders, and other instruments as
may be required or desired by Mortgagee or any other party to have such proceeds
and revenues so paid to Mortgagee.

     6.2 Postponement of Payment. For its convenience, the Mortgagee has elected
not to exercise immediately its right to receive payment to it directly of the
proceeds of any sale of the oil, gas and other minerals produced or sold from
the Mortgaged Property and the purchasers may continue to make such payment or
delivery of the proceeds to the Mortgagor until such time as the purchasers have
received notice that the purchasers are directed to make payment or delivery of
the proceeds directly to the Mortgagee. Such failure by the Mortgagee to
exercise its rights immediately shall not in any way waive the right of the
Mortgagee to receive any of the

- 12 -

--------------------------------------------------------------------------------

proceeds, or to make any such demand, or to affect any such assignment as to any
proceeds not theretofore paid or delivered to the Mortgagor. In this regard, if
any of the proceeds are paid or delivered directly to the Mortgagee and then, at
the request of the Mortgagee, the proceeds are, for a period or periods of time,
paid or delivered to the Mortgagor, the Mortgagee shall nevertheless have the
right, effective upon written notice to such purchasers, to require that future
proceeds be again paid or delivered directly to it. The Mortgagee shall never be
required to send any such notice to all purchasers, and may direct such notice
only to those purchasers as it may, in its discretion, desire. It shall never be
necessary for the Mortgagee to institute legal proceedings to enforce the
assignment of hydrocarbons, proceeds, or other rents, profits, or income
contained in this instrument. It shall not be necessary for the Mortgagee to
obtain possession of the Mortgaged Property as a prerequisite to the Mortgagee’s
right to collect or receive any hydrocarbons, other minerals, proceeds, or other
rents, profits, or income assigned to the Mortgagee under this instrument. The
Mortgagor and the Mortgagee expressly agree and it is the express intention of
the Mortgagor and the Mortgagee that in no event will any reduction in the
Obligations be measured by the fair market value of the hydrocarbons, other
minerals, proceeds, or other rents, profits, or income assigned to the Mortgagee
under this instrument.

     6.3 Change of Purchaser. Should any purchaser taking the production from
the Mortgaged Property fail to make prompt payment to Mortgagee in accordance
with the provisions of Section 6.1, Mortgagee shall have the right, at the
expense of Mortgagor, to demand a change of connection and to designate another
purchaser with whom a new connection may be made, without any liability on the
part of Mortgagee in making such selection, so long as ordinary care is used in
the making thereof. Promptly upon such demand, Mortgagor shall take all
necessary and appropriate action to effect such change of connection.

     6.4 Application of Proceeds. Mortgagor authorizes and empowers Mortgagee to
receive, hold, and collect all sums of money paid to Mortgagee in accordance
with the provisions of Section 6.1, and to apply the same as hereinafter
provided, all without any liability or responsibility on the part of Mortgagee,
save and except as to good faith in so receiving and applying such sums.
Mortgagee may apply all sums received by Mortgagee pursuant to Section 6.1 to
the payment of the Indebtedness, application to be made in such order and in
such manner as Mortgagee, in its discretion, may elect, regardless of whether
the application so made shall exceed the payments of principal and interest then
due as provided in the Notes, the Credit Agreement or any other Loan Document.
After such application has been so made by Mortgagee, the balance of any such
sums shall be paid to Mortgagor.

     6.5 No Postponement of Installments on Indebtedness. It is understood and
agreed that should such payments provided for by Section 6.1 be less than the
sum or sums then due on the Indebtedness, such sum or sums then due shall
nevertheless be paid by Mortgagor in accordance with the provisions of the
Notes, the Credit Agreement or any other Loan Document, and neither the
assignment made pursuant to Section 6.1 nor any other provisions hereof shall in
any manner be construed to affect the terms and provisions of the Notes, the
Credit Agreement or any other Loan Document. Likewise, neither the assignment
made pursuant to Section 6.1 nor any other provisions hereof shall in any manner
be construed to affect the Liens, rights, titles, and remedies herein granted
securing the Indebtedness or the liability of Mortgagor therefor.

- 13 -

--------------------------------------------------------------------------------

The rights under this Article VI are cumulative of all other rights, remedies,
and powers granted under this Deed of Trust and are cumulative of any other
security which Mortgagee now holds or may hereafter hold to secure the payment
of the Indebtedness.

     6.6 Turnover to Mortgagee. Should Mortgagor receive any of the proceeds of
any sale of oil, gas, or other minerals produced, saved, or sold from the
Mortgaged Property, which under the terms hereof should have been remitted to
Mortgagee, Mortgagor will immediately remit same in full to Mortgagee.

     6.7 Release of Proceeds Upon Payment of Indebtedness. Upon payment in full
of all Indebtedness and the termination of the Obligations, the remainder of
such proceeds held by Mortgagee, if any, shall be paid over to Mortgagor upon
demand, and a release of the interest hereby assigned will be made, without
recourse or warranty, by Mortgagee to Mortgagor at its request and its expense.

     6.8 Duty of Mortgagee. Mortgagee shall not be liable for any failure to
collect, or for any failure to exercise diligence in collecting, any funds
assigned hereunder. Mortgagee shall be accountable only for funds actually
received.

     6.9 Power of Attorney to Mortgagee. Mortgagor does hereby designate
Mortgagee as the agent of Mortgagor to act in the name, place, and stead of
Mortgagor for the purpose of taking any and all actions deemed by Mortgagee
necessary for the realization by Mortgagee of the benefits of the assignment of
production provided herein, recognizing such agency in favor of Mortgagee to be
coupled with the interests of Mortgagee under this Deed of Trust and, thus,
irrevocable so long as this Deed of Trust is in force and effect.


ARTICLE 7
MISCELLANEOUS

     7.1 Further Assurances. Upon request of Mortgagee, Mortgagor will promptly
correct any defects, errors, or omissions in the execution or acknowledgment of
this Deed of Trust or any other Loan Document, and execute, acknowledge, and
deliver such other assurances and instruments as shall, in the opinion of
Mortgagee, be necessary to fulfill the terms of this Deed of Trust.

     7.2 Interest. Any provision in any document that may be executed in
connection herewith to the contrary notwithstanding, Lenders shall in no event
be entitled to receive or collect, nor shall any amounts received hereunder be
credited so that Mortgagee shall be paid, as interest a sum greater than that
authorized by law. If any possible construction of this Deed of Trust or any
other Loan Document seems to indicate any possibility of a different power given
to Lenders or any authority to ask for, demand, or receive any larger rate of
interest, this clause shall override and control, and proper adjustments shall
be made accordingly.

     7.3 Articles and Sections. This Deed of Trust, for convenience only, has
been divided into Articles, Sections, and subsections. The rights, powers,
privileges, duties, and other legal relations of Mortgagor, the Trustee, and
Mortgagee shall be determined from this Deed of Trust

- 14 -

--------------------------------------------------------------------------------

as an entirety and without regard to the aforesaid division into Articles,
Sections, and subsections and without regard to headings affixed to such
Articles, Sections, or subsections.

     7.4 Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural, and the plural
shall likewise be understood to include the singular. Words denoting sex shall
be construed to include the masculine, feminine, and neuter when such
construction is appropriate; and specific enumeration shall not exclude the
general, but shall be construed as cumulative.

     7.5 Rights and Remedies Cumulative. All rights, powers, immunities,
remedies, and Liens and other security of Mortgagee existing and to exist
hereunder or under any other instruments or at law or in equity and all other or
additional security shall be cumulative and not exclusive, each of the other.
Mortgagee shall, in addition to the rights and remedies herein expressly
provided, be entitled to such other remedies as may now or hereafter exist at
law or in equity for securing and collecting the Indebtedness, for enforcing the
covenants herein, and for foreclosing the Liens hereof. Resort by Mortgagee to
any right or remedy provided for hereunder or at law or in equity shall not
prevent concurrent or subsequent resort to the same or any other right or
remedy. No security heretofore, herewith, or subsequently taken by Mortgagee
shall in any manner impair or affect the security given by this Deed of Trust or
any security by endorsement or otherwise presently or previously given; and all
security shall be taken, considered, and held as cumulative.

     7.6 Parties in Interest. This Deed of Trust shall be binding upon the
parties and their respective heirs, administrators, legal representatives,
successors, and assigns and shall inure to the benefit of Mortgagee and its
legal representatives, successors, and assigns. The terms used to designate any
of the parties herein shall be deemed to include the heirs, administrators,
legal representatives, successors, and assigns of such parties. The term
“Mortgagee” shall also include any lawful owner, holder, or pledgee of any
Indebtedness.

     7.7 Supplements. Without in any manner limiting the effect of Section 1.4
or any other provisions of this Deed of Trust as to the binding effect of this
Deed of Trust on after-acquired rights of Mortgagor, it is contemplated by the
parties hereto that from time to time additional interests and Properties may or
will be added to the interests and Properties subject to the Liens, rights,
titles, and interests created by this Deed of Trust by means of supplemental
indentures identifying this Deed of Trust and describing such interests and
Properties to be so added and included. Upon the execution of any such
supplemental indenture, the Liens, rights, titles, and interests created herein
shall immediately attach to and be effective with respect to any such interests
and Properties so described, the same as if such interests and Properties had
been specifically described herein, and such interests and Properties being
included in the term “Mortgaged Property,” as used herein.

     7.8 Invalidity. In the event that any one or more of the provisions
contained in this Deed of Trust shall for any reason be held invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Deed of Trust or
any other Loan Document.

- 15 -

--------------------------------------------------------------------------------

     7.9 Construction. All titles or headings to Articles, Sections,
subsections, or other divisions of this Deed of Trust or the Exhibits hereto are
only for the convenience of the parties and shall not be construed to have any
effect or meaning with respect to the other content of such Articles, Sections,
subsections, or other divisions, such other content being controlling as to the
agreement among the parties hereto. Article, Section, subsection, and Exhibit
references herein are to such Articles, Sections, subsections, and Exhibits of
this Deed of Trust unless otherwise specified. The words “hereby,” “herein,”
“hereinabove,” “hereinafter,” “hereinbelow,” “hereof,” and “hereunder” when used
in this Deed of Trust shall refer to this Deed of Trust as a whole and not to
any particular Article, Section, subsection, or provision of this Deed of Trust.

     7.10 Fixtures, Minerals and Accounts. Without in any manner limiting the
generality of any of the foregoing hereof, some portions of the personal
Property described hereinabove are or are to become fixtures on the Lands. In
addition, the security interest created hereby under applicable provisions of
the UCC attaches to minerals, including, without limitation, oil and gas, and
accounts resulting from the sale thereof, at the wellhead or minehead located on
the Lands.

     7.11 Financing Statement Filings. This Deed of Trust may be filed as
provided in Article 9 of the UCC to assure that the security interests granted
by this Deed of Trust are perfected. In this connection, this Deed of Trust may
be presented to a filing officer under the UCC to be filed in the real estate
records as a Financing Statement covering minerals and fixtures. Further,
Mortgagor authorizes Mortgagee to file, at the expense of Mortgagor, at any time
and from time to time, any and all financing statements, and any amendments
thereto and continuations thereof, in both the real estate records and the
office of the Secretary of State of the State of Texas or any other appropriate
jurisdiction, pursuant to Article 9 of the UCC, as Mortgagee deems necessary in
its sole discretion, in conjunction with this Deed of Trust, and Mortgagor
expressly authorizes the filing of such Financing Statements by Mortgagee
without need of signature or execution by Mortgagor.

     7.12 Addresses. For purposes of filing this Deed of Trust as a financing
statement, the addresses for Mortgagor, as the debtor, and Mortgagee, as the
secured party, are as set forth hereinabove.

     7.13 Counterparts. For the convenience of the parties, this Deed of Trust
may be executed in multiple counterparts, each of which for all purposes shall
be deemed, and may be enforced from time to time as, a chattel mortgage, real
estate mortgage, deed of trust, security agreement, assignment of contracts, or
as one or more thereof. For recording purposes, various counterparts have been
executed, and there may be attached to each such counterpart an Exhibit A
containing only the description of the Mortgaged Property, or portions thereof,
which relates to the county or state in which the particular counterpart is to
be recorded. A complete, original counterpart of this Deed of Trust with a
complete Exhibit A may be obtained from Mortgagee. Each of the counterparts
hereof so executed shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.

     7.14 No Waiver by Mortgagee. No course of dealing on the part of Mortgagee,
its officers or employees, nor any failure or delay by Mortgagee with respect to
exercising any of its

- 16 -

--------------------------------------------------------------------------------

rights or remedies hereunder, shall operate as a waiver thereof, nor shall the
exercise or partial exercise of any such right or remedy preclude the exercise
of any other right or remedy.

     7.15 Governing Agreement. This Deed of Trust is made pursuant and subject
to the terms and provisions of the Credit Agreement. In the event of a conflict
between the terms and provisions of this Deed of Trust and those of the Credit
Agreement, the terms and provisions of the Credit Agreement shall govern and
control. The inclusion in this Deed of Trust of provisions not addressed in the
Credit Agreement shall not be deemed a conflict, and all such additional
provisions contained herein shall be given full force and effect.

 

 

(Signatures appear on following pages)

 

 

- 17 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Deed of Trust is executed effective the 8th day of
October, 2008.

 

MORTGAGOR (DEBTOR):

LUCAS ENERGY, INC.

By: ___________________________

W. A. Sikora
President and Chief Executive Officer

(Signatures continue on following page)

- 18 -

--------------------------------------------------------------------------------

MORTGAGEE (SECURED PARTY):

AMEGY BANK NATIONAL ASSOCIATION,
as Agent and Collateral Agent

By: __________________________

Kenneth R. Batson, III Vice President

- 19 -

--------------------------------------------------------------------------------

THE STATE OF TEXAS

§ §

COUNTY OF HARRIS

§


     This instrument was acknowledged before me on the 8th day of October, 2008,
by W. A. Sikora, President and Chief Executive Officer of LUCAS ENERGY, INC., a
Nevada corporation, on behalf of such corporation.

NOTARY PUBLIC in and for the
State of Texas


(Printed Name of Notary Public)


- 20 -

--------------------------------------------------------------------------------

THE STATE OF TEXAS

§ §

COUNTY OF HARRIS

§


     This instrument was acknowledged before me on the 8th day of October, 2008,
by Kenneth R. Batson, III, a Vice President of AMEGY BANK NATIONAL ASSOCIATION,
a national banking association, on behalf of such national banking association
acting in the indicated capacities.

NOTARY PUBLIC in and for the State of Texas

 

(Printed Name of Notary Public)

 

- 21 -

--------------------------------------------------------------------------------

EXHIBIT A TO

DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT AND ASSIGNMENT OF
PRODUCTION

     The designation “Working Interest” or “WI” when used in this Exhibit means
an interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest. The designation “Net
Revenue Interest” or “NRI” means that portion of the production attributable to
the owner of a working interest after deduction for all royalty burdens,
overriding royalty burdens or other burdens on production, except severance,
production, and other similar taxes. The designation “Overriding Royalty
Interest” or “ORRI” means an interest in production which is free of any
obligation for the expense of exploration, development, and production, bearing
only its pro rata share of severance, production, and other similar taxes and,
in instances where the document creating the overriding royalty interest so
provides, costs associated with compression, dehydration, other treating or
processing, or transportation of production of oil, gas, or other minerals
relating to the marketing of such production. The designation “Royalty Interest”
or “RI” means an interest in production which results from an ownership in the
mineral fee estate or royalty estate in the relevant land and which is free of
any obligation for the expense of exploration, development, and production,
bearing only its pro rata share of severance, production, and other similar
taxes and, in instances where the document creating the royalty interest so
provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production.

     Any reference in this Exhibit to wells or units is for warranty of
interest, administrative convenience, and identification and shall not limit or
restrict the right, title, interest, or properties covered by this Deed of
Trust. All right, title, and interest of Mortgagor in the properties described
herein are and shall be subject to this Deed of Trust, regardless of the
presence of any units or wells not described herein.

 

[Descriptions of the relevant Leases and
the relevant Land are found on the
following pages of this Exhibit]

5170334v.5

 

--------------------------------------------------------------------------------